Name: Commission Regulation (EEC) No 887/76 of 14 April 1976 amending for the second time Regulation (EEC) No 2044/75 as regards the period of validity of export certificates for certain milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 101 /34 15. 4. 76Official Journal of the European Communities COMMISSION REGULATION (EEC) No 887/76 of 14 April 1976 amending for the second time Regulation (EEC) No 2044/75 as regards the period of validity of export certificates for certain milk products of certificates such as provided for in Article 7 of the said Regulation may be cancelled ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Article 7 of and Annex IV to Regulation (EEC) No 2044/75 are cancelled. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( j ), as last amended by Regulation (EEC) No 559/76 (2), and in particular Articles 13 (3) and 17 (4) thereof, Whereas Commission Regulation (EEC) No 2044/75 of 25 July 1975 on special detailed rules for the appli ­ cation of the system of import and export licences and the advance fixing of refunds in respect of milk and milk products (3), as amended by Regulation (EEC) No 3207/75 (4), provides that the period of validity of export certificates shall be limited to 90 days for milk powder in packings of a net weight exceeding 2-5 kg and of a fat content not exceeding 11 % ; whereas, however, in certain cases, this period of validity may be extended until the end of the 12th month following the month of issue ; Whereas, on account of the international market situa ­ tion, the period of validity of export certificates may be extended for certain milk products ; whereas, there ­ fore, the possibility of extending the period of validity Article 2 Annex II to Regulation (EEC) No 2044/75 is replaced by the Annex to this Regulation . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. However, Article 1 shall not apply to export certifi ­ cates for which an application was sent in before the entry into force of this Regulation . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 April 1976 . For the Commission P.J. LARDINOIS Member of the Commission ( ») OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2) OJ No L 67, 15. 3 . 1976, p. 9 . (3 ) OJ No L 213, 11 . 8 . 1975, p. 15. (4) OJ No L 318 , 9 . 12. 1975, p. 14. 15 . 4 . 76 Official Journal of the European Communities No L 101 /35 ANNEX II Period of validity of export certificates Period of validity CCT heading No Description Compulsorydestination (') (a) Until the end of the second month following the month of issue ex 04.04 Cheeses exported to Zone E Zone E (b) Until the end of the 11th month following the month of issue ex 04.01 A Milk and cream, fresh, not concentrated or sweetened, of a fat content, by weight, not exceeding 6 % , exported to a destination other than countries near the Community (2 ) Destinations other than countries near the Commu ­ nity (2 ) (c) Until the end of the fifth month following the month of issue The other products listed in Article 1 of Regulation (EEC) No 804/68 (') See Article 5 (4). However, where Annex I excludes advance fixing for certain products and destinations, the issue of a certificate for such products shall make it obligatory to export to a destination other than those indicated in Annex I. ( 2 ) The following destinations are considered countries near the Community for the purposes of this Regulation : Zone D, Austria, Liechtenstein, Switzerland, Yugoslavia, and the destinations referred to in Article 3 of Regulation (EEC) No 192/75 .